DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed October 6, 2022 has been entered. Claims 21-40 remain pending in the application. Applicant’s amendments to the claims have overcome all of the objections set forth in the Non-Final Office Action mailed July 28, 2022.

Claim Objections
Claims 29 and 35 are objected to because of the following informalities:  
Claim 29, line 10: insert “the” before “insertion”
Claim 35, line 5: insert “of” after “tip”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 25-27, 29, 32-35, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari (EP 1566150) (previously cited) in view of Dietz (WO 2011085166) and Ben-Haim (WO 9744089).
Regarding claim 21, Govari teaches (Figures 1-3) a robotically guided catheter comprising a proximal section, distal section, and a human-controllable steerable catheter capable of being manually
manipulated by a user. The control mechanism comprises manually-controllable means for deflecting the distal tip of the catheter, such as a control handle and/or a thumb control (i.e., a robotic system, comprising an instrument, comprising a proximal section, a distal section, the distal section comprising a steerable segment and a distal tip). (Paragraph [0044]).
In some embodiments, the control mechanism comprises an integrated robotic control mechanism, which comprises a plurality of puller wires (83). The puller wires are disposed about the circumference of the catheter and extend along its length, typically passing through respective lumens
(84) (i.e., at least one pull wire). (Paragraph [0045]). Furthermore, the catheter typically comprises at least one position sensor (30) and at least one tool (32), both located in a vicinity of a distal tip (34) of the catheter (i.e., at least one sensor configured to detect a position of the distal tip of the instrument). (Paragraph [0072]).
Govari further teaches that the robotic guided catheter system (10) comprises a catheter (20), a control mechanism (22), and a console (24). Console typically comprises a display monitor and a computer (28), which is programmed in software and/or hardware to carry out the functions described herein (i.e., computer readable media having stored thereon executable instructions; a computing device in communication with the computer readable media and configured to execute the instructions to cause the system). (Paragraph [0071]).
As shown in Figure 2, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually-controlled for deflecting a distal tip (42) of the catheter. (Paragraph [0078]). In an embodiment, the position sensor fixed in a vicinity of the distal tip is adapted to generate a position signal (i.e., sensor/control signal). Position sensor (30) generates or receives signals used to determine the position and orientation of catheter (20), (Paragraph [0073]), and the controller is adapted to receive the position signal, and, responsive thereto, to drive the end-effector to position the distal tip at the desired position (i.e., determine, based on a sensor signal from the at least one sensor, a
movement of the distal tip of the instrument; and generate at least one control signal based on the determined movement). (Paragraph [0051]).
Furthermore, Govari teaches (Figure 3) that distal ends of puller wires (83) are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92), which are part of the integrated control mechanism (82) (i.e., a drive interface connected to the at least one pull wire at the proximal section of the instrument). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. In this manner, by selective activation of respective motors (92), control mechanism (82) is able to manipulate distal end 90 through 360 degrees of deflection (i.e., the drive interface configured to adjust a tensioning of the at least one pull wire based on the at least one control signal). (Paragraph [0080]).
However, Govari fails to teach “insertion of a probe into the main lumen of the instrument” and “wherein the adjusted tensioning facilitates returning the distal tip of the instrument to a position of a working configuration recorded before the movement occurred”.
Dietz, in a related field of endeavor, teaches a catheter with a deflectable member located at the distal end of the catheter body. (Abstract). The deflectable member may include electrical devices such as conductors, electrodes, sensors, controllers, and imaging componentry. (Page 3, lines 6-19). Dietz teaches that the user may insert an interventional device (i.e., probe) through an interventional device inlet (62) and may then feed the interventional device through the catheter (50) to move the interventional device to the distal end (53) of the catheter (50) (i.e., insertion of a probe into the main lumen of the instrument). (Page 42, lines 24-25, Page 43, lines 1-2).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to provide for the “insertion of a probe into the main lumen of the instrument” of Dietz. The combinative inclusion of a deflectable member and lumen for interventional device delivery therethrough facilitates multi-functionality of the catheter, which is advantageous because it reduces the number of catheters and access sites required during the procedure, provides the potential to limit the interventional procedure time, and enhances ease of use. (Page 11, lines 7-12).
Ben-Haim, in a related field of endeavor, teaches an elongate probe (20) which includes a sensor (28) adjacent to the catheter’s distal tip. Information received from sensor (28) is also used in determining the direction toward which the distal end of catheter (20) should be deflected. Thus, based on the information received from sensor (28), deflection device (30) may cause the distal end of catheter (20) to deflect upwards, as shown in Fig. 1B. (i.e., determine, based on a sensor signal from the at least one sensor, a movement of the distal tip of the instrument). (Page 12, lines 18-23).
In addition, Ben-Haim teaches a self-alignment mechanism, which deflects the distal end of the catheter, automatically or under operator control, so as to navigate along a desired path through physiological tissue. (Page 3, lines 6-10). In the embodiment shown in Figure 8, tip deflection mechanism (30) comprises a mechanical pull-wire (90) and a bendable element (92). Pull-wire (90) is coupled distally to bendable element (92) and proximally to alignment control mechanism (94), which is preferably contained in control unit (96). Mechanism (94) applies a variable tension to the pull-wire (90), thereby causing bendable element (92) to bend. Bendable element (92) is made of a resilient material and is formed so as to maintain catheter (20) in a substantially straight alignment when the tension in pull-wire (90) is released (i.e., a working configuration). (Page 17, lines 22-30). 
Since mechanism (30) shown in Figure 8 can cause catheter (20) to deflect in only a single direction, for example up and down, alignment mechanism includes rotation control mechanism (101), which controls the rotation of catheter (20) about its long axis. Thus, when signal processing circuitry (40) receives signals from sensor (28) that are indicative of a need to deflect catheter (20) in a given direction, circuitry (40) drives alignment mechanism (94) to rotate the catheter as necessary, so that when tension is applied to pull-wire (90), the distal end of the catheter will bend in a desired direction. As previously discussed, the self-alignment mechanism (94) is designed such that adjusted tensioning of the pull wire (90) can facilitate returning the distal tip of the instrument to a substantially straight alignment (i.e., a position of a working configuration recorded before the movement occurred). (Page 17, lines 31-36; Page 18, lines 1-3).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to provide “wherein the adjusted tensioning facilitates returning the distal tip of the instrument to a position of a working configuration recorded before the movement occurred” of Ben-Haim. Doing so provides a mechanism for deflecting the catheter's distal tip so as to prevent frontal contact of the catheter with obstructions in the blood vessel ahead of the catheter. (Page 3, lines 11-15).
Regarding claim 22, Govari teaches (Figure 3), as previously discussed, an integrated robotic control mechanism (82) and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92), which are part of the integrated control mechanism (82) (i.e., the drive interface is connected to a robotic manipulator assembly). (Paragraph [0045]).
Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. In this manner, by selective activation of respective motors (92), control mechanism (82) is able to manipulate distal end through 360 degrees of deflection. By applying tension to some or all puller wires simultaneously, control mechanism withdraws catheter in a proximal direction. By extending some or all of the wires, the control mechanism advances the catheter in a distal direction. (Paragraph [0080]). During a medical procedure, the catheter is inserted into an area of interest of a subject, such as a body cavity, e.g., a heart, or a physiological lumen, e.g., a blood vessel or a digestive tract (i.e., the drive interface is connected to a robotic manipulator assembly, the robotic manipulator assembly and the drive interface configured to navigate the distal section of the instrument through a body lumen to target tissue). (Paragraph [0043]).
Regarding claim 25, Govari teaches (Figure 3), as previously discussed, an integrated robotic control mechanism (82), (i.e., which supplies the instructions comprising commands), and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92) which are part of the integrated control mechanism (82) (i.e., drive interface). (Paragraph [0045]). 
However, Govari fails to teach for the drive interface “to selectively pull the at least one pull wire to return the distal tip of the instrument to the position of the working configuration”. 
Ben-Haim, as previously discussed, teaches a self-alignment mechanism, which deflects the distal end of the catheter, automatically or under operator control, so as to navigate along a desired path through physiological tissue. (Page 3, lines 6-10). In the embodiment shown in Figure 8, tip deflection mechanism (30) comprises a mechanical pull-wire (90) and a bendable element (92). Pull-wire (90) is coupled distally to bendable element (92) and proximally to alignment control mechanism (94), which is preferably contained in control unit (96). Mechanism (94) applies a variable tension to the pull-wire (90), thereby causing bendable element (92) to bend. Bendable element (92) is made of a resilient material and is formed so as to maintain catheter (20) in a substantially straight alignment when the tension in pull-wire (90) is released (i.e., a working configuration). (Page 17, lines 22-30).
Since mechanism (30) shown in Figure 8 can cause catheter (20) to deflect in only a single direction, for example up and down, alignment mechanism includes rotation control mechanism (101), which controls the rotation of catheter (20) about its long axis. Thus, when signal processing circuitry (40) receives signals from sensor (28) that are indicative of a need to deflect catheter (20) in a given direction, circuitry (40) drives alignment mechanism (94) to rotate the catheter as necessary, so that when tension is applied to pull-wire (90), the distal end of the catheter will bend in a desired direction. As previously discussed, the self-alignment mechanism (94) is designed such that adjusted tensioning of the pull wire (90) can facilitate returning the distal tip of the instrument to a substantially straight alignment (i.e., a position of a working configuration recorded before the movement occurred). (Page 17, lines 31-36; Page 18, lines 1-3).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to provide “to selectively pull the at least one pull wire to return the distal tip of the instrument to the position of the working configuration” of Ben-Haim. Doing so provides a mechanism for deflecting the catheter's distal tip so as to prevent frontal contact of the catheter with obstructions in the blood vessel ahead of the catheter. (Page 3, lines 11-15).
Regarding claim 26, Govari teaches (Figure 3), as previously discussed, an integrated robotic control mechanism (82), (i.e., operator interface), and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92), which are part of the integrated control mechanism (82) (i.e., drive interface). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires (i.e., an operator interface configured to generate control signals for the drive interface). (Paragraph [0080]).
Regarding claim 27, Govari, as previously discussed, teaches that the robotic guided catheter system (10) comprises a computer (28), which is programmed in software and/or hardware to carry out the functions described herein. (Paragraph [0071]). As shown in Figure 2, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually controlled for deflecting a distal tip (42) of the catheter. (Paragraph [0078]). In an embodiment, the position sensor fixed in a vicinity of the distal tip generates or receives signals used to determine the position and orientation of catheter (probe). Preferably, position-sensing techniques are used that achieve continuous generation of up to six dimensions of location (i.e., identification of probe) and orientation information with respect to the position sensor (i.e., wherein the computing device is configured to execute the instructions to cause the system to identify the probe). (Paragraph [0073]).
Regarding claim 29, Govari teaches a method for manipulating and steering a robotically guided catheter system comprising a catheter, a control mechanism, and a console. (Paragraphs [0001], [0043]).
In some embodiments, a control mechanism comprises an integrated robotic control mechanism, which comprises a plurality of puller wires (83). The puller wires are disposed about the circumference of the catheter and extend along its length, typically passing through respective lumens (84). (Paragraph [0045]). The distal ends of puller wires (83) are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92) (i.e., a method of controlling at least one pull wire of an instrument). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. In this manner, by selective activation of respective motors (92), control mechanism (82) is able to manipulate distal end 90 through 360 degrees of deflection. By applying tension to some or all puller wires simultaneously, control mechanism withdraws catheter in a proximal direction, returning to the configuration before movement occurred (i.e., the method comprising determining a working configuration of the instrument).
As previously discussed, the instrument (Figures 1-3) comprises a proximal section, distal section, the distal section comprising a human-controllable steerable catheter capable of being manually manipulated by a user, a distal tip (34), lumens (84) extending through the instrument, and a plurality of puller wires (83) passing through respective lumens (84). (Paragraph [0045]).
As shown in Figure 2, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually controlled for deflecting a distal tip (42) of the catheter. (Paragraph [0078]). In an embodiment, the position sensor fixed in a vicinity of the distal tip is adapted to generate a position signal (i.e., sensor/control signal). Position sensor (30) generates or receives signals used to determine the position and orientation of catheter (probe), (Paragraph [0073]), and the controller is adapted to receive the position signal, and, responsive thereto, to drive the end-effector to position the distal tip at the desired position (i.e., determining, based on a sensor signal from at least one sensor, a movement of the distal tip of the instrument; generating at least one control signal based on the determined movement of the distal tip of the instrument). (Paragraph [0051]).
Furthermore, Govari teaches that distal ends of puller wires (83) are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. In this manner, by selective activation of respective motors (92), control mechanism (82) is able to manipulate distal end 90 through 360 degrees of deflection (i.e., adjust a tensioning of the at least one pull wire based on the at least one control signal). (Paragraph [0080]).
However, Govari fails to teach “inserting a probe into the main lumen of the instrument” and “wherein the adjusted tensioning facilitates returning the distal tip of the instrument to the working configuration”.
Dietz, as previously discussed, teaches a catheter with a deflectable member located at the distal end of the catheter body. (Abstract). The deflectable member may include electrical devices such as conductors, electrodes, sensors, controllers, and imaging componentry. (Page 3, lines 6-19). Dietz teaches that the user may insert an interventional device (i.e., probe) through an interventional device inlet (62) and may then feed the interventional device through the catheter (50) to move the interventional device to the distal end (53) of the catheter (50) (i.e., inserting a probe into the main lumen of the instrument). (Page 42, lines 24-25, Page 43, lines 1-2).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to provide for the “inserting a probe into the main lumen of the instrument” of Dietz. The combinative inclusion of a deflectable member and lumen for interventional device delivery therethrough facilitates multi-functionality of the catheter, which is advantageous because it reduces the number of catheters and access sites required during the procedure, provides the potential to limit the interventional procedure time, and enhances ease of use. (Page 11, lines 7-12).
Ben-Haim, as previously discussed, teaches an elongate probe (20) which includes a sensor adjacent to the catheter’s distal tip. Information received from sensor (28) is also used in determining the direction toward which the distal end of catheter (20) should be deflected. Thus, based on the information received from sensor (28), deflection device (30) may cause the distal end of catheter (20) to deflect upwards, as shown in Fig. 1B. (i.e., determining, based on a sensor signal from the at least one sensor, a movement of the distal tip of the instrument). (Page 12, lines 18-23).
In addition, Ben-Haim teaches a self-alignment mechanism, which deflects the distal end of the catheter, automatically or under operator control, so as to navigate along a desired path through physiological tissue. (Page 3, lines 6-10). In the embodiment shown in Figure 8, tip deflection mechanism (30) comprises a mechanical pull-wire (90) and a bendable element (92). Pull-wire (90) is coupled distally to bendable element (92) and proximally to alignment control mechanism (94), which is preferably contained in control unit (96). Mechanism (94) applies a variable tension to the pull-wire (90), thereby causing bendable element (92) to bend. Bendable element (92) is made of a resilient material and is formed so as to maintain catheter (20) in a substantially straight alignment when the tension in pull-wire (90) is released (i.e., a working configuration). (Page 17, lines 22-30). 
Since mechanism (30) shown in Figure 8 can cause catheter (20) to deflect in only a single direction, for example up and down, alignment mechanism includes rotation control mechanism (101), which controls the rotation of catheter (20) about its long axis. Thus, when signal processing circuitry (40) receives signals from sensor (28) that are indicative of a need to deflect catheter (20) in a given direction, circuitry (40) drives alignment mechanism (94) to rotate the catheter as necessary, so that when tension is applied to pull-wire (90), the distal end of the catheter will bend in a desired direction (i.e., adjust a tensioning of the at least one pull wire based on the at least one control signal). As previously discussed, the self-alignment mechanism (94) is designed such that adjusted tensioning of the pull wire (90) can facilitate returning the distal tip of the instrument to a substantially straight alignment (i.e., a position of a working configuration recorded before the movement occurred). (Page 17, lines 31-36; Page 18, lines 1-3).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to provide “wherein the adjusted tensioning facilitates returning the distal tip of the instrument to the working configuration” of Ben-Haim. Doing so provides a mechanism for deflecting the catheter's distal tip so as to prevent frontal contact of the catheter with obstructions in the blood vessel ahead of the catheter. (Page 3, lines 11-15).
Regarding claim 32, Govari teaches a method for manipulating and steering an integrated robotically guided catheter system comprising a catheter, a control mechanism, and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92). (Paragraph [0045]). Furthermore, motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires (i.e., adjusting the tensioning of the at least one pull wire includes selectively pulling the at least one pull wire). (Paragraph [0080]).
However, Govari fails to teach adjusting the tensioning of the at least one pull wire includes selectively pulling the at least one pull wire “to return the distal tip of the instrument to the working configuration.”
Dietz, as previously discussed, teaches (Figures 37A and 37B) of catheter (568), which further includes a push wire (572) running along the channel (558). A distal end of the push wire (572) is interconnected to a proximal end of the ultrasound imaging array (562) (i.e., electrical device at the distal tip of the catheter). To pivot the ultrasound imaging array (562) from the position illustrated in Figure 37A (i.e., working configuration recorded before movement occurred) to the position illustrated in Figure 37B, the push wire (572) may be advanced relative to the tubular body (554). To return the ultrasound imaging array (562) to the position illustrated in Figure 37A from the position illustrated in Figure 37B, the push wire (572) may be withdrawn (i.e., adjusting the tensioning of the at least one pull wire includes selectively pulling the at least one pull wire to return the distal tip of the instrument to the working configuration). (Page 106, lines 24-25; Page 107, lines 1-9).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to provide adjusting the tensioning of the at least one pull wire includes selectively pulling the at least one pull wire “to return the distal tip of the instrument to the working configuration” of Dietz. Doing so, provides a selectively deflectable member relative to the catheter body to facilitate operation of componentry comprising the deflectable member. (Page 3, lines 2-5).
Regarding claim 33, Govari teaches a method for manipulating and steering a robotically guided catheter system comprising an integrated robotic control mechanism (82), (i.e., operator interface capable of generating control signals), and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires (i.e., receiving control signals from an operator interface configured to generate control signals to move the instrument into the working configuration). (Paragraph [0080]).
Regarding claim 34, Govari teaches a method for manipulating and steering a robotically guided catheter system comprising a computer (28). (Paragraph [0071]). In an embodiment of the present invention, a position sensor fixed in a vicinity of the distal tip is adapted to generate a position signal which is used to determine the position and orientation of catheter. (Paragraph [0073]). As shown in Figure 2, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually controlled for deflecting a distal tip (42) of the catheter. (Paragraph [0078]). In an embodiment, the position sensor fixed in a vicinity of the distal tip generates or receives signals used to determine the position and orientation of catheter. Preferably, position-sensing techniques are used that achieve continuous generation of up to six dimensions of location (i.e., identifying the probe) and orientation information with respect to the position sensor. (Paragraph [0073]).
Regarding claim 35, Govari, as previously discussed, teaches an integrated robotic guided catheter system (10) comprising a catheter (20), a control mechanism (22), a console (24), and pull wires (83). Console typically comprises a display monitor and a computer (28), which is programmed in software and/or hardware to carry out the functions described herein (i.e., a non-transient computer readable storage medium having stored thereon instructions that, when executed, cause at least one computing device to at least, for an instrument comprising at least one pull wire). (Paragraphs [0071] and [0080]).
As shown in Figure 2, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually-controlled for deflecting a distal tip (42) of the catheter. (Paragraph [0078]). In an embodiment, the position sensor fixed in a vicinity of the distal tip is adapted to generate a position signal (i.e., sensor/control signal). Position sensor (30) generates or receives signals used to determine the position and orientation of catheter (20), (Paragraph [0073]), and the controller is adapted to receive the position signal, and, responsive thereto, to drive the end-effector to position the distal tip at the desired position (i.e., determine, based on a sensor signal from the at least one sensor, a
movement of the distal tip of the instrument; and generate at least one control signal based on the determined movement). (Paragraph [0051]).
Furthermore, Govari teaches (Figure 3) that distal ends of puller wires (83) are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92), which are part of the integrated control mechanism (82). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires. In this manner, by selective activation of respective motors (92), control mechanism (82) is able to manipulate distal end 90 through 360 degrees of deflection (i.e., adjusting a tensioning of the at least one pull wire based on the at least one control signal). (Paragraph [0080]).
However, Govari fails to teach “pose a distal tip of the instrument in a working configuration; determine a position of the working configuration of the distal tip [of] the instrument”; “insertion of a probe into the main lumen of the instrument” and “wherein the adjusted tensioning facilitates returning the distal tip of the instrument to the position of the working configuration”. 
Dietz, as previously discussed, teaches a catheter with a deflectable member located at the distal end of the catheter body. (Abstract). The deflectable member may include electrical devices such as conductors, electrodes, sensors, controllers, and imaging componentry. (Page 3, lines 6-19). Dietz teaches that the user may insert an interventional device (i.e., probe) through an interventional device inlet (62) and may then feed the interventional device through the catheter (50) to move the interventional device to the distal end (53) of the catheter (50) (i.e., insertion of a probe into the main lumen of the instrument). (Page 42, lines 24-25, Page 43, lines 1-2).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to provide for the “insertion of a probe into the main lumen of the instrument” of Dietz. The combinative inclusion of a deflectable member and lumen for interventional device delivery therethrough facilitates multi-functionality of the catheter, which is advantageous because it reduces the number of catheters and access sites required during the procedure, provides the potential to limit the interventional procedure time, and enhances ease of use. (Page 11, lines 7-12).
Dietz further teaches (Figures 37A and 37B) of catheter (568), which further includes a push wire (572) running along the channel (558). A distal end of the push wire (572) is interconnected to a proximal end of the ultrasound imaging array (562) (i.e., electrical device at the distal tip of the catheter). To pivot the ultrasound imaging array (562) from the position illustrated in Figure 37A (i.e., pose a distal tip of the instrument in a working configuration; determine a position of the working configuration of the distal tip the instrument) to the position illustrated in Figure 37B, the push wire (572) may be advanced relative to the tubular body (554).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to “pose the distal tip of the instrument in the working configuration [and] determine a position of the working configuration of the distal tip the instrument” of Dietz. Doing so, provides a selectively deflectable member relative to the catheter body to facilitate operation of componentry comprising the deflectable member. (Page 3, lines 2-5).
Ben-Haim, as previously discussed, teaches an elongate probe (20) which includes a sensor adjacent to the catheter’s distal tip. Information received from sensor (28) is also used in determining the direction toward which the distal end of catheter (20) should be deflected. Thus, based on the information received from sensor (28), deflection device (30) may cause the distal end of catheter (20) to deflect upwards, as shown in Fig. 1B. (i.e., determine, based on a sensor signal from the at least one sensor, a movement of the distal tip of the instrument). (Page 12, lines 18-23).
In addition, Ben-Haim teaches a self-alignment mechanism, which deflects the distal end of the catheter, automatically or under operator control, so as to navigate along a desired path through physiological tissue. (Page 3, lines 6-10). In the embodiment shown in Figure 8, tip deflection mechanism (30) comprises a mechanical pull-wire (90) and a bendable element (92). Pull-wire (90) is coupled distally to bendable element (92) and proximally to alignment control mechanism (94), which is preferably contained in control unit (96). Mechanism (94) applies a variable tension to the pull-wire (90), thereby causing bendable element (92) to bend. Bendable element (92) is made of a resilient material and is formed so as to maintain catheter (20) in a substantially straight alignment when the tension in pull-wire (90) is released (i.e., a working configuration). (Page 17, lines 22-30).
Since mechanism (30) shown in Figure 8 can cause catheter (20) to deflect in only a single direction, for example up and down, alignment mechanism includes rotation control mechanism (101), which controls the rotation of catheter (20) about its long axis. Thus, when signal processing circuitry (40) receives signals from sensor (28) that are indicative of a need to deflect catheter (20) in a given direction, circuitry (40) drives alignment mechanism (94) to rotate the catheter as necessary, so that when tension is applied to pull-wire (90), the distal end of the catheter will bend in a desired direction (i.e., adjust a tensioning of the at least one pull wire based on the at least one control signal). As previously discussed, the self-alignment mechanism (94) is designed such that adjusted tensioning of the pull wire (90) can facilitate returning the distal tip of the instrument to a substantially straight alignment (i.e., a position of a working configuration). (Page 17, lines 31-36; Page 18, lines 1-3).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to provide “wherein the adjusted tensioning facilitates returning the distal tip of the instrument to a position of a working configuration recorded before the movement occurred” of Ben-Haim. Doing so provides a mechanism for deflecting the catheter's distal tip so as to prevent frontal contact of the catheter with obstructions in the blood vessel ahead of the catheter. (Page 3, lines 11-15).
Regarding claim 38, Govari teaches (Figure 3), as previously discussed, an integrated robotic control mechanism (82) and a plurality of puller wires (83), whose distal ends are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92) (i.e., integrated control mechanism supplies the instructions that cause the at least one computing device to adjust the tensioning of the at least one pull wire). (Paragraph [0045]).
However, Govari fails to teach to adjust the tensioning of the at least one pull wire to selectively pull the at least one pull wire “to return the distal tip of the instrument to the position of the working configuration.”
Dietz, as previously discussed, teaches (Figures 37A and 37B) of catheter (568), which further includes a push wire (572) running along the channel (558). A distal end of the push wire (572) is interconnected to a proximal end of the ultrasound imaging array (562) (i.e., electrical device at the distal tip of the catheter). To pivot the ultrasound imaging array (562) from the position illustrated in Figure 37A (i.e., working configuration recorded before movement occurred) to the position illustrated in Figure 37B, the push wire (572) may be advanced relative to the tubular body (554). To return the ultrasound imaging array (562) to the position illustrated in Figure 37A from the position illustrated in Figure 37B, the push wire (572) may be withdrawn (i.e., to adjust the tensioning of the at least one pull wire to selectively pull the at least one pull wire to return the distal tip of the instrument to the position of the working configuration). (Page 106, lines 24-25; Page 107, lines 1-9).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to adjust the tensioning of the at least one pull wire to selectively pull the at least one pull wire “to return the distal tip of the instrument to the position of the working configuration” of Dietz. Doing so, provides a selectively deflectable member relative to the catheter body to facilitate operation of componentry comprising the deflectable member. (Page 3, lines 2-5).
Regarding claim 39, Govari teaches (Figure 3), as previously discussed, an integrated robotic control mechanism (82), (i.e., operator interface), and a plurality of puller wires (83), whose distal ends
are attached at respective points in a vicinity of a distal end of catheter, and the proximal ends of the wires are coupled to respective motors (92). Motors (92) are able to tense and relax (or push and pull, depending upon the characteristics of the wire material) the respective puller wires (i.e., receive control signals from an operator interface configured to generate control signals). (Paragraph [0080]).
However, Govari fails to teach “to pose the distal tip of the instrument in the working configuration.”
Dietz, as previously discussed, teaches (Figures 37A and 37B) of catheter (568), which further includes a push wire (572) running along the channel (558). A distal end of the push wire (572) is interconnected to a proximal end of the ultrasound imaging array (562) (i.e., electrical device at the distal tip of the catheter). To pivot the ultrasound imaging array (562) from the position illustrated in Figure 37A (i.e., pose a distal tip of the instrument in a working configuration) to the position illustrated in Figure 37B, the push wire (572) may be advanced relative to the tubular body (554).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari to “pose the distal tip of the instrument in the working configuration” of Dietz. Doing so, provides a selectively deflectable member relative to the catheter body to facilitate operation of componentry comprising the deflectable member. (Page 3, lines 2-5).
Regarding claim 40, Govari, as previously discussed, teaches that the robotic guided catheter system (10) comprises a computer (28), which is programmed in software and/or hardware to carry out the functions described herein. (Paragraph [0071]). In an embodiment of the present invention, the position sensor fixed in a vicinity of the distal tip is adapted to generate a position signal which is used to determine the position and orientation of catheter (i.e., probe). (Paragraph [0073]).
As shown in Figure 2, catheter (20) comprises a human-controllable steerable catheter (40) (i.e., probe) capable of being manually controlled for deflecting a distal tip (42) of the catheter. (Paragraph [0078]). In an embodiment, the position sensor fixed in a vicinity of the distal tip generates or receives signals used to determine the position and orientation of catheter. Preferably, position-sensing techniques are used that achieve continuous generation of up to six dimensions of location (i.e., identifying the probe) and orientation information with respect to the position sensor (i.e., wherein the instructions further cause the at least one computing device to identify the probe). (Paragraph [0073]).
Claims 23, 30, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari in view of Dietz and Ben-Haim, further in view of Birchard (WO 2008147961) (previously cited).
Regarding claim 23, Govari in view of Dietz teaches all of the elements of the claimed invention except "an electromagnetic field generator, wherein the at least one sensor comprises a set of one or more electromagnetic sensors in the distal section of the instrument; and the computing device is configured to execute the instructions to cause the system to: determine a first position of the set of the one or more electromagnetic sensors based on information from the set of the one or more electromagnetic sensors; and determine the movement of the distal tip of the instrument based on the determined first position."
Birchard, in a related field of endeavor, teaches a magnetically guided catheter comprising an elongated catheter body (12) having proximal and distal ends. In accordance with a feature of the invention, the distal tip section includes an electromagnetic position sensor (34) to provide location and orientation data. (Paragraph [0044]). With reference to Figure 3, distal of the catheter body is the connection housing for various components, including an electromagnetic sensor cable (42).
The electromagnetic sensor cable (42) connects to a circuit board (64) in the housing. The circuit board amplifies the signal received from the electromagnetic sensor (34) and transmits it to a computer which analyzes the signals and then displays the signals on a monitor. By this method, the precise location and orientation of the sensor (34) in the catheter relative to the reference sensor can be ascertained and visually displayed, and furthermore, the electromagnetic position sensor (34) enables determination of position and orientation coordinates (e.g., x, y, z, pitch, roll, yaw) of the tip section (i.e., an electromagnetic field generator, wherein the at least one sensor comprises a set of one or more electromagnetic sensors in the distal section of the instrument; and the computing device is configured to execute the instructions to cause the system to: determine a first position of the set of the one or more electromagnetic sensors based on information from the set of the one or more electromagnetic sensors; and determine the movement of the distal tip of the instrument based on the determined first position). (Paragraphs [0050], [0059]-[0060]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari as modified by Dietz to include "an electromagnetic field generator, wherein the at least one sensor comprises a set of one or more electromagnetic sensors in the distal section of the instrument; and the computing device is configured to execute the instructions to cause the system to: determine a first position of the set of the one or more electromagnetic sensors based on information from the set of the one or more electromagnetic sensors; and determine the movement of the distal tip of the instrument based on the determined first position" of Birchard. Doing so provides the precise location and orientation of the sensor in the catheter and may also detect displacement of the catheter. (Paragraph [0060]).
Regarding claim 30, Govari in view of Dietz teaches all of the elements of the claimed invention except "at least one sensor compris[ing] a set of one or more electromagnetic sensors in the distal section of the instrument; and the determining the movement of the distal tip of the instrument is further based on receiving sensor information from the set of one or more electromagnetic sensors."
Birchard, as previously discussed, teaches a magnetically guided catheter comprising an elongated catheter body (12) having proximal and distal ends. In accordance with a feature of the invention, the tip section includes an electromagnetic position sensor (34) to provide location and orientation data. (Paragraph [0044]). With reference to Figure 3, distal of the catheter body is the connection housing for various components, including an electromagnetic sensor cable (42).
The electromagnetic sensor cable (42) connects to a circuit board (64) in the housing. The circuit board amplifies the signal received from the electromagnetic sensor (34) and transmits it to a computer which analyzes the signals and then displays the signals on a monitor. By this method, the precise location and orientation of the sensor (34) in the catheter relative to the reference sensor can be ascertained and visually displayed, and furthermore, the electromagnetic position sensor (34) enables determination of position and orientation coordinates (e.g., x, y, z, pitch, roll, yaw) of the tip section (i.e., at least one sensor comprises a set of one or more electromagnetic sensors in the distal section of the instrument; and the determining the movement of the distal tip of the instrument is further based on receiving sensor information from the set of one or more electromagnetic sensors). (Paragraphs [0050], [0059]- [0060]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari as modified by Dietz to include "at least one sensor comprises a set of one or more electromagnetic sensors in the distal section of the instrument; and the determining the movement of the distal tip of the instrument is further based on receiving sensor information from the set of one or more electromagnetic sensors" of Birchard. Doing so provides the precise location and orientation of the sensor in the catheter and may also detect displacement of the catheter. (Paragraph [0060]).
Regarding claim 36, Govari in view of Dietz teaches all of the elements of the claimed invention except "at least one sensor comprises a set of one or more electromagnetic sensors in a distal section of the instrument; and the instructions that cause the at least one computing device to determine the movement of the distal tip of the instrument cause the at least one computing device to determine the movement of the distal tip of the instrument based on sensor information from the set of one or more electromagnetic sensors."
Birchard, as previously discussed, teaches a magnetically guided catheter comprising an elongated catheter body (12) having proximal and distal ends. In accordance with a feature of the invention, the tip section includes an electromagnetic position sensor (34) to provide location and orientation data. (Paragraph [0044]). With reference to Figure 3, distal of the catheter body is the connection housing for various components, including an electromagnetic sensor cable (42).
The electromagnetic sensor cable (42) connects to a circuit board (64) in the housing. The circuit board amplifies the signal received from the electromagnetic sensor (34) and transmits it to a computer which analyzes the signals and then displays the signals on a monitor. By this method, the precise location and orientation of the sensor (34) in the catheter relative to the reference sensor can be ascertained and visually displayed, and furthermore, the electromagnetic position sensor (34) enables determination of position and orientation coordinates (e.g., x, y, z, pitch, roll, yaw) of the tip section (i.e., at least one sensor comprises a set of one or more electromagnetic sensors in a distal section of the instrument; and the instructions that cause the at least one computing device to determine the movement of the distal tip of the instrument cause the at least one computing device to determine the movement of the distal tip of the instrument based on sensor information from the set of one or more electromagnetic sensors). (Paragraphs [0050], [0059]-[0060]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari as modified by Dietz to include "at least one sensor comprises a set of one or more electromagnetic sensors in a distal section of the instrument; and the instructions that cause the at least one computing device to determine the movement of the distal tip of the instrument cause the at least one computing device to determine the movement of the distal tip of the instrument based on sensor information from the set of one or more electromagnetic sensors" of Birchard. Doing so provides the precise location and orientation of the sensor in the catheter and may also detect displacement of the catheter. (Paragraph [0060]).
Claims 24, 31, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari in view of Dietz and Ben-Haim, further in view of Shechter (WO 2011001300) (previously cited).
Regarding claim 24, Govari in view of Dietz teaches all of the elements of the claimed invention except "at least one sensor compris[ing] one or more acceleration sensors; and the computing device [] configured to execute the instructions to cause the system to determine a first position of the one or more acceleration sensors based on information from the one or more acceleration sensors; and determine the movement of the distal tip of the instrument based on the determined first position."
Shechter teaches (Figure 1) a system for determining a position and/or orientation of a medical device (102) such as a catheter, with a sensor (104), such as an accelerometric sensor, connected thereto, capable of generating and providing position and/or orientation measurements. (Paragraph [0021]). The system can also include a processor (108), which can be operably coupled to the accelerometric sensor (104) wirelessly, through wires, or through other connection means, and associated with a computing device. Additionally, the system can include a power supply, which can be connected to the catheter, and a signal acquisition device (SAD) (112). The power supply can supply energy to the accelerometric sensor (104) in order to activate the sensor (104). (Paragraph [0023]). The SAD (112) can transmit the measurements received from the accelerometric sensor (104) and simply forward the raw measurements or data to the processor (108). Once the processor receives the position and/or orientation signal or raw measurements, it can determine the position and/or orientation of the catheter based on the received position and/or orientation signal or raw measurements. (Paragraph [0025]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari as modified by Dietz to include "at least one sensor compris[ing] one or more acceleration sensors; and the computing device [] configured to execute the instructions to cause the system to determine a first position of the one or more acceleration sensors based on information from the one or more acceleration sensors; and determine the movement of the distal tip of the instrument based on the determined first position" of Shechter. Doing so provides robust imaging data and increases accuracy of medical device placement. (Paragraph [0011]).
Regarding claim 31, Govari in view of Dietz teaches all of the elements of the claimed invention except wherein "at least one sensor comprises one or more acceleration sensors; and the determining of the movement of the distal tip of the instrument is based on receiving sensor information from the one or more acceleration sensors."
Shechter teaches (Figure 1) a method for determining a position and/or orientation of a medical device (102) such as a catheter, with a sensor (104), such as an accelerometric sensor, connected thereto, capable of generating and providing position and/or orientation measurements. (Paragraph [0021]).
Furthermore, Shechter discloses a processor (108), which can be operably coupled to the accelerometric sensor (104) wirelessly, through wires, or through other connection means, and associated with a computing device. Additionally, the system can include a power supply, which can be connected to the catheter, and a signal acquisition device (SAD) (112). The power supply can supply energy to the accelerometric sensor (104) in order to activate the sensor (104). (Paragraph [0023]). The SAD (112) can transmit the measurements received from the accelerometric sensor (104) and simply forward the raw measurements or data to the processor (108). Once the processor receives the position and/or orientation signal or raw measurements, it can determine the position and/or orientation of the
catheter based on the received position and/or orientation signal or raw measurements. (Paragraph [0025]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari as modified by Dietz to include "at least one sensor compris[ing] one or more acceleration sensors; and the determining of the movement of the distal tip of the instrument is based on receiving sensor information from the one or more acceleration sensors" of Shechter. Doing so provides robust imaging data and increases accuracy of medical device placement. (Paragraph [0011]).
Regarding claim 37, Govari in view of Dietz teaches all of the elements of the claimed invention except "at least one sensor comprises one or more acceleration sensors; and the instructions that cause the at least one computing device to determine the movement of the distal tip of the instrument cause the at least one computing device to determine the movement of the distal tip of the instrument based on sensor information from the one or more acceleration sensors."
Shechter teaches (Figure 1) a system for determining a position and/or orientation of a medical device (102) such as a catheter, with a sensor (104), such as an accelerometric sensor, connected thereto, capable of generating and providing position and/or orientation measurements. (Paragraph [0021]).
The system can also include a processor (108), which can be operably coupled to the accelerometric sensor (104) wirelessly, through wires, or through other connection means, and associated with a computing device. Additionally, the system can include a power supply, which can be connected to the catheter, and a signal acquisition device (SAD) (112). The power supply can supply energy to the accelerometric sensor (104) in order to activate the sensor (104). (Paragraph [0023]). The SAD (112) can transmit the measurements received from the accelerometric sensor (104) and simply forward the raw measurements or data to the processor (108). Once the processor receives the position and/or orientation signal or raw measurements, it can determine the position and/or orientation of the catheter based on the received position and/or orientation signal or raw measurements. (Paragraph [0025]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari as modified by Dietz to include "at least one sensor comprises one or more acceleration sensors; and the instructions that cause the at least one computing device to determine the movement of the distal tip of the instrument cause the at least one computing device to determine the movement of the distal tip of the instrument based on sensor information from the one or more acceleration sensors" of Shechter. Doing so provides robust imaging data and increases accuracy of medical device placement. (Paragraph [0011]).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari in view of Dietz and Ben-Haim, further in view of Moll (U.S. Patent Publication No. 2006/0095022) (previously cited).
Regarding claim 28, Govari in view of Dietz teaches all of the elements of the claimed invention except "wherein the probe comprises a biopsy probe."
Moll, in a related field of endeavor, teaches a robotic catheter system with a steerable guide that may include biopsy forceps and biopsy needles as the guide instrument (i.e., the probe comprises a biopsy probe). (Paragraph [0358]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari as modified by Dietz to include "a biopsy probe" of Moll. Doing so provides a further combination and permutation of a robotic catheter system that is useful in minimally invasive surgery. (Paragraph [0359]).

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see “Remarks”, filed 10/6/2022, with respect to the rejection of claims 21-40 under 35 U.S.C. 103 have been fully considered. In view of the claim amendments, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection was necessitated by the claim amendments made in view of Dietz and Ben-Haim.
Upon amending claim 21 to include the limitation “wherein the adjusted tensioning facilitates returning the distal tip of the instrument to a position of a working configuration recorded before the movement occurred”; upon amending claim 29 to include the limitation “inserting a probe into the main lumen of the instrument”; and upon amending claim 35 to include the limitations to “pose a distal tip of the instrument in a working configuration; determine a position of the working configuration of the distal tip [of] the instrument…wherein the adjusted tensioning facilitates returning the distal tip of the instrument to the position of the working configuration”, Applicant asserts that none of the cited references disclose the claimed invention. However, this argument is rendered moot in view of the new ground of rejection made in view of Dietz and Ben-Haim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OM PATEL/               Examiner, Art Unit 3791                                                                                                                                                                                         	11/9/2022

/MATTHEW KREMER/               Primary Examiner, Art Unit 3791